Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

This communication is an Examiner's reasons for allowance in response to application filed on May 11, 2020, assigned serial 16/871,560 and titled “VISION-AIDED INERTIAL NAVIGATION”.
The following is the Examiner's statement of reasons for the indication of allowable subject matter:
After carefully reviewing the application in light of the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but those prior art references are not deemed strong to make the application unpatentable.  Thus, it is found that the application is now in condition for allowance.
Although the prior art disclose several claimed limitations, none of the references teaches a real-time vision aided inertial navigation system which includes a camera capable of capturing a plurality of images; an inertial measurement unit (IMU) capable of generating IMU measurements; a set of one or more processors capable of receiving data from the camera and the IMU: wherein the set of one or more processors is also capable of performing steps including: receiving an IMU measurement from the IMU; generating an IMU pose estimate based upon the received IMU measurement: receiving image data from the camera comprising an image in which a specific feature is visible; extracting at least one feature from the received image including the specific feature; estimating a camera pose corresponding to the received image based upon the IMU pose estimate; estimating a position of the specific feature based upon a set of camera pose estimates, where the set of camera pose estimates comprises: the camera pose estimate corresponding to the received image; a plurality of additional camera pose estimates corresponding to a plurality of additional images in which the specific feature is visible; computing an estimation error based upon: the estimated position of the specific feature; and observations of the specific feature based upon the received image and the plurality of additional images in which the specific feature is visible; updating at least the set of camera pose estimates based upon the computed estimation error; and generating navigation information for the system based upon the updated set of camera pose estimates (claim 19).
Claims 19-33 are allowable over the prior art of record (now renumbered as 1-15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday-Thursday from 7:00 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






									

								
July 15, 2022	
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661